Citation Nr: 9906810	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to an increased rating for the service-
connected residuals of an appendectomy, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to an increased rating for the service-
connected residuals of a "right" ureteral  ("urethral") 
calculus, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July and August 1996 rating actions of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the July 1996 
decision, the RO denied the veteran's claim of service 
connection for bladder cancer; denied claims for increased 
ratings for the appendectomy and right ureter calculus; 
denied a claim for a total rating based on individual 
unemployability and denied entitlement to a compensable 
rating under the provisions of 38 C.F.R. § 3.324 (1998).  In 
a July 1996 letter notifying the veteran of that decision and 
informing him of his appellate rights, the RO specifically 
referenced the denial of the claim of service connection only 
and attached a copy of the rating decision.  In a statement 
received in July 1996, the veteran indicated that he 
disagreed with the July 1996 decision and asked that he be 
provided with a statement of the case (SOC).  

By an August 1996 decision, the RO denied the veteran's claim 
of service connection for bladder cancer as a result of 
exposure to ionizing radiation; denied entitlement to a 
rating under 38 C.F.R. § 3.324 and denied the claim for a 
total rating based on individual unemployability. 

In an August 1996 letter, the RO informed the veteran that 
his July 1996 statement would not be accepted as a notice of 
disagreement (NOD).  He was requested to tell which issue he 
disagreed with "as there were many issues on that [July 
1996] decision."  This was apparently done because of 
38 C.F.R. § 20.201(1998).

In a September 1996 statement, the veteran stated that he 
"firmly" disagreed with the findings of July and August 
1996.  The RO accepted that letter as an NOD.  The RO issued 
an SOC in October 1996, addressing the issues of service 
connection for bladder cancer as a result of exposure to 
ionizing radiation, and evaluations of the appendectomy and 
right ureteral calculus only.  

The veteran's substantive appeal was received in December 
1996.  The veteran testified at a personal hearing at the RO 
in April 1998; a transcript of that hearing is of record.  

In an April 1998 decision, the Hearing Officer continued the 
denial of service connection for bladder cancer and assigned 
separate 10 percent ratings for an appendectomy scar and 
residuals of ureteral ("urethral") calculus, effective on 
February 26, 1996.  In that decision, it was noted that 
during the course of the appeal, the veteran had related his 
bladder cancer to exposure to fuel oil during service.  

In a June 1998 decision, the RO denied the veteran's claim of 
service connection for a back condition.  The veteran was 
notified of that decision and his appellate rights.  He has 
not appealed the denial of the claim of service connection 
for a back condition and that issue is not in appellate 
status.

The RO issued a supplemental statement of the case (SSOC) in 
June 1998, noting only the issue of service connection for 
bladder cancer.  

Although the RO has not specifically indicated that the 
appeal with respect to the issues of increased rating for the 
appendectomy and right ureteral calculus was withdrawn, the 
Board notes that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
issues of increased ratings for the service-connected 
appendectomy and right ureteral calculus disabilities remain 
in appellate status.  

The Board further finds that, given the subsequent assignment 
of compensable ratings for the service-connected 
disabilities, the issue of entitlement to a rating under 
38 C.F.R. § 3.324 is moot. 


FINDINGS OF FACT

No competent medical evidence has been submitted to show that 
the veteran's currently demonstrated bladder had its onset in 
service, was manifested within the first year thereafter, or 
is otherwise attributable to ionizing radiation or other 
incident of service.  


CONCLUSION OF LAW

A well-grounded claim of service connection for bladder 
cancer has not been presented.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  With respect to 
claims involving exposure to radiation, the requirement that 
evidence be presented to show a nexus between current 
disability and in-service injury or disease may be satisfied 
through use of a legal presumption that certain diseases are 
presumed to be the result of such exposure.  38 C.F.R. 
§ 3.309.  In addition, pertinent regulations regarding claims 
based on the chronic effects of exposure to ionizing 
radiation, include a list of diseases considered to be 
radiogenic.  38 C.F.R. § 3.311(b)(2), (3).

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that his currently demonstrated bladder 
cancer is related to exposure to radiation or fuel oil during 
service.  In this regard, such lay assertions are beyond the 
veteran's expertise (see King, supra), and the Board must 
look to other evidence of record to determine whether he has 
presented well-grounded claims of service connection.

In written statements and personal testimony, the veteran has 
described his duties during service, which included refueling 
ships.  He testified that, on several occasions during 
fueling operations, he was drenched in fuel and was unable to 
remove his soiled clothes for several hours.  He has also 
testified that he served aboard ship off the Japanese coast 
shortly after the bombing of Nagasaki.  

The RO contacted the Defense Nuclear Agency (DNA) in an 
attempt to verify the veteran's claimed radiation exposure 
and dose estimate.  In a June 1996 response, the DNA noted 
that a review of the veteran's service record revealed 
service aboard the USS MILLICOMA from July 24, 1945 to 
November 24, 1945.  DNA reported that the scope of the DNA 
program was limited to providing information regarding the 
activities and radiation exposure histories of individuals 
who participated in U.S. atmospheric nuclear tests (1945 to 
1962) and the occupation of Hiroshima and Nagasaki, Japan, 
following World War II.  It was noted that the veteran's 
possible exposure to fuels did not fall under the purview of 
DNA.  It was further noted that, during the veteran's service 
aboard the USS MILLICOMA, the ship visited port cities in 
Japan; however, naval records did not document the veteran's 
presence with American occupation forces in either Hiroshima 
or Nagasaki.  Available records placed him no closer than 30 
miles from the city of Nagasaki.   

The veteran's service medical records do not reflect findings 
of bladder cancer or symptomatology reasonably associated 
therewith; nor is there objective evidence of record that the 
veteran manifested findings of bladder cancer to a degree of 
10 percent within one year of separation from service.  The 
first reference to the claimed condition in post-service 
medical records was an April 1995 diagnostic impression of 
large bladder tumor.  Subsequent reports detail treatment of 
carcinoma of the bladder.

The Board notes that it has not been contended that the 
veteran's bladder cancer began during service, or within the 
one year presumptive period following service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The veteran's 
primary contention is that the cancer was causally related to 
exposure to either radiation or fuel oil during service.  

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40 (1996), aff'd sub nom.  Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
disease" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
showing that disability was incurred during or aggravated by 
service, a task which "includes the difficult burden of 
tracing causation to condition or event during service."  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Entitlement under the presumptive provision of 38 U.S.C.A. § 
1112(c) is established when a veteran suffers from one of the 
fifteen listed cancers, and establishes participation in a 
"radiation risk activity" defined as: (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) the occupation of Hiroshima of 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
(iii) internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in clause (ii) of 
the subparagraph.  38 U.S.C.A. § 1112(c)(4)(B). 

While bladder cancer is a disease specific to "radiation-
exposed veterans" for which service connection may be 
established on a presumptive basis under 38 C.F.R. § 3.309(d) 
or 3.311, the evidence does not reveal that the veteran was 
involved in a "radiation-risk activity," as defined by the 
regulation.  The record establishes that the veteran had 
service off the Japanese coast; however, the circumstances of 
that service do not qualify it as "radiation-risk 
activity."  As such, application of a presumption of service 
incurrence or aggravation does not help the veteran meet his 
burden of submitting a well-grounded claim.  See 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2).  

In addition, no competent medical evidence has been submitted 
to relate the onset of the bladder cancer to service.  See 
Combee, supra.  In support of the claim that his bladder 
cancer is related to exposure to fuel oil during service, the 
veteran offered statements, both written and as testimony at 
a personal hearing, and manufacturer's information concerning 
the ingredients of a certain type of gasoline.  No competent 
medical evidence has been submitted to relate the onset of 
the bladder cancer diagnosed many years after service to 
exposure to fuel oils or otherwise to disease or injury in 
service.  

Accordingly, the record does not show that the bladder cancer 
was incurred in or aggravated by service or that it may be 
presumed to have been incurred in service.  The veteran has 
simply made a contention that this is the case, with no 
medical evidence in support of that argument.  Inasmuch as 
the veteran is offering his own medical opinion, the Board 
would note that the record does not indicate that he has any 
medical expertise to so opine.  See Espiritu, supra.   Thus, 
the Board concludes that the veteran has not met his burden 
of submitting a well-grounded claim.  See Caluza; Savage, 
supra.

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the 
duty to assist in cases in which the veteran has not 
presented a well-grounded claim. 

In Carbino v. Gober, 10 Vet. App. 507 (1997), it was noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
In Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999), the Court cited the holding in Epps as expressly 
rejecting the contention that a duty to assist attaches 
pursuant to 38 U.S.C.A. § 5107(a) prior to the submission of 
a well-grounded claim.  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and that is necessary to make his 
claim as set forth above well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim of service 
connection for bladder cancer does not meet the threshold of 
being well grounded, a weighing of the merits of the claim is 
not warranted and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for bladder cancer is denied.  


REMAND

The Board notes that in a December 1947 rating action service 
connection was granted for residuals of right ureteral 
calculus and appendectomy with noncompensable evaluations 
being assigned.  In the April 1998 rating action which 
granted 10 percent the service-connected disorder was shown 
as residuals of urethral calculus.  The ureter and the 
urethra are different; plus service connection appears to 
have been granted in that rating action for the right and 
left urethra calculus.  The RO should explain what is 
service-connected and why.  

The veteran contends that the service-connected appendectomy 
and residuals of right ureteral ("urethral") calculus are 
more severe than the current ratings indicate.   Although the 
RO assigned increased ratings during the course of this 
appeal, the Board finds that the evidence of record is 
inadequate for evaluating the severity of the conditions and 
a remand is warranted.  

The veteran was afforded VA examinations for the conditions 
at issue in February 1998; however, each examiner noted that 
the claims folder and medical records were unavailable for 
review.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103(a) (1991).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121,124 
(1991).  Thus, a remand is warranted.  38 C.F.R. § 4.2.

The Board also notes that in the December 1947 rating action 
granting service connection, the RO characterized the 
disability as "appendectomy" and assigned a noncompensable 
rating, without reference to particular diagnostic code.  
Subsequent to a VA examination in April 1998, the RO assigned 
a 10 percent rating under the diagnostic code pertaining to 
scars.  The Board notes, however, that the veteran has 
complained to pain related to the appendectomy.  In addition, 
he has undergone surgery in connection with treatment for 
bladder cancer, a condition which is not service-connected.  
On remand, the nature of the service-connected disability 
should be clarified.  

The Board further notes that the RO did not issue a 
supplemental statement of the case (SSOC) following the 
February 1998 VA examinations and April 1998 rating action.  
38 C.F.R. § 19.31 provides that an SSOC, so identified, will 
be furnished to the appellant and his or her representative, 
if any, when additional pertinent evidence is received after 
an SOC or the most recent SSOC has been issued.  In 
Therefore, the case must be returned to the RO for the 
issuance of an SSOC which properly addresses the merits of 
the claims for increase in the appendectomy and residuals of 
right ureteral ("urethral") calculus.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his appendectomy and 
residuals of right ureteral 
("urethral") calculus since 1990.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
examination in order to determine the 
extent and severity of any residuals of 
the service-connected appendectomy.  The 
examiner should review the claims folder, 
including a copy of this Remand, prior to 
the examination and perform all indicated 
tests.  Following the examination and 
study of the case, the examiner should 
list all residuals of the service-
connected appendectomy alone, as 
distinguished from those related to post-
service surgical procedures.  The 
examiner should examiner the appendectomy 
scar(s) and report all findings.  If 
there are no findings due to the 
appendectomy or the appendectomy scar(s) 
the examiner should so state.  Complete 
rationale for all opinions expressed must 
be provided.  

3.  The RO should determine whether the 
veteran is service connected for 
residuals of right ureteral calculus 
and/or urethral calculus.  An explanation 
of its reasoning should be set forth.

4.  The veteran should be afforded an 
appropriate VA examination to evaluate 
the current severity of the service-
connected residuals of right ureteral 
calculus and/or urethral calculus.  The 
examiner should review the claims folder, 
including a copy of this Remand, prior to 
the examination and perform all indicated 
tests.  The examiner is requested to 
comment on the degree of impairment of 
kidney function; the frequency of colic 
attacks and infection; and whether the 
veteran suffers from recurrent stone 
formation requiring one or more of the 
following: (i) diet therapy, (ii) drug 
therapy, or (iii) invasive or non- 
invasive procedures more than two times 
per yea, due to the right ureter calculus 
and/or ("urethral") calculus.  A 
complete rationale for any opinions 
expressed must be provided.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board  


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


